

117 SRES 27 ATS: Relative to Senate procedure in the 117th Congress.
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 27IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONRelative to Senate procedure in the 117th Congress.1.Notwithstanding the provisions of rule XXV of the Standing Rules of the Senate, or any other provision of the Standing Rules or Standing Orders of the Senate—(1) the committees of the Senate, including joint committees and special committees, for the 117th Congress shall be composed equally of members of both parties, to be appointed at a later time by the two Leaders; (2)the budgets and office space for such committees, and all other subgroups, shall likewise be equal, with up to an additional 10 percent to be allocated for administrative expenses to be determined by the Committee on Rules and Administration, with the total administrative expenses allocation for all committees not to exceed historic levels; and (3)the Chairman of a full committee may discharge a subcommittee of any Legislative or Executive Calendar item which has not been reported because of a tie vote and place it on the full committee's agenda.2.The committee ratios under section 1 shall remain in effect for the remainder of the 117th Congress, except that if at any time during the 117th Congress either party attains a majority of the whole number of Senators, then each committee ratio shall be adjusted to reflect the ratio of the parties in the Senate, and the provisions of this resolution shall have no further effect, except that the members who were first appointed by the two Leaders to such committees in the 117th Congress, pursuant to the authority in this resolution, shall no longer be members of the committees, and the committee chairmanships shall be held by the party which has attained a majority of the whole number of Senators.3.Pursuant to the provisions and exceptions described in sections 1 and 2, the following additional Standing Orders of the Senate shall be in effect for the 117th Congress:(1)If a committee has not reported out a measure or matter because of a tie vote, then—(A)the Chairman of the committee shall transmit a notice of a tie vote to the Secretary of the Senate and such notice shall be printed in the Record; and(B)after such notice of a tie vote has been transmitted, the Majority Leader or the Minority Leader may, only after consultation with the Chairman and Ranking Member of the committee, make a motion to discharge such measure or matter, and time for debate on such motion shall be limited to 4 hours, to be equally divided between the two Leaders or their designees, with no other motions, points of order, or amendments in order: Provided, That following the use or yielding back of time, the Senate vote on the motion to discharge, without any intervening action, motion, or debate, and if agreed to, the measure or matter be placed immediately on the appropriate Calendar. (2)Notwithstanding the provisions of rule XXII of the Standing Rules of the Senate, to ensure that any cloture motion shall be offered for the purpose of bringing to a close debate, in no case shall it be in order for any cloture motion to be presented on an amendable item during its first 12 hours of Senate debate: Provided, That all other provisions of rule XXII remain in status quo.4.It is the sense of the Senate that both Leaders shall seek to attain an equal balance of the interests of the two parties when scheduling and debating legislative and executive business generally, and in keeping with the present Senate precedents, a motion to proceed to any Legislative or Executive Calendar item shall continue to be considered the prerogative of the Majority Leader, although the Standing Rules of the Senate do not prohibit the right of the Republican Leader, or any other Senator, to move to proceed to any item. 